Citation Nr: 0104992
Decision Date: 02/16/01	Archive Date: 03/12/01

Citation Nr: 0104992	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  94-33 014	)	DATE FEB 16, 2001
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
left (minor) ulnar nerve, currently rated 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
gunshot wound to the left (minor) elbow, currently evaluated 
30 percent disabling.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on being housebound.  



FINDINGS OF FACT

1.	The veteran in this case had active service in the 
Philippines during World War II.  

2.  In September 1996 the Board of Veterans' Appeals (Board) 
issued a decision denying the claim for an increased rating 
for paralysis of the left ulnar nerve, granting the appeal to 
the extent of increasing the rating for residuals of the 
gunshot wound of the left elbow to 40 percent, and denying 
the claim for special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.  

3.  On May 13, 1998, the Regional Office (RO) issued a rating 
decision implementing the Board's September 1996 decision to 
the extent it increased the rating for the residuals of the 
elbow injury.  

4.  On October 5, 2000, the Board learned that the veteran 
died in June 1996.  


CONCLUSIONS OF LAW

1.  Because of the death of the veteran, the Board had no 
jurisdiction to adjudicate the merits of the claim at the 
time it issued its September 1996 decision.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (1999). 

2.  The RO decision of May 13, 1998, that implemented the 
Board's September 1996 decision to the extent it increased 
the disability rating for the veteran's service-connected 
left elbow disability to 40 percent is vacated.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter initially came before the Board on appeal from a 
June 1994 rating decision of the Department of Veterans 
Affairs (VA) RO in Manila, Philippines.  In late September 
1996, the Board issued a decision granting a 40 percent 
evaluation for residuals of a gunshot wound, through and 
through, left (minor) elbow, and denying an increased rating 
for partial paralysis of the left (minor) ulnar nerve and 
special monthly compensation on account of the need of 
regular aid and attendance or by reason of being housebound.  
Unfortunately, and unbeknownst to the Board until October 
2000, the veteran died during the pendency of his appeal.  A 
death certificate received by the RO September 5, 1996, but 
not associated with the claims folder until after the Board 
issued its September 1996 decision, reflected that the 
veteran died in June 1996.  

As a matter of law, a veteran's claim does not survive his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on 
the merits became moot by virtue of the death of the veteran.  
Under such circumstances, the appropriate remedy is to vacate 
the Board decision and to dismiss the appeal.  Landicho.  
Accordingly, the Board's decision dated September 23, 1999, 
must be vacated, and the appeal must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).  In addition, the rating 
decisions issued by the RO that were based upon the Board's 
September 1996 decision should be vacated in light of the 
fact of the vacatur of that Board decision.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The Board's September 23, 1996, decision is vacated, and the 
appeal is dismissed.  

The May 13, 1998, rating decision implementing the Board's 
September 23, 1996, Board decision is vacated.  


		
GEORGE R. SENYK
Veterans Law Judge
	Board of Veterans' Appeals

 





Citation NR: 9626650	
Decision Date: 09/23/96		Archive Date: 10/03/96
DOCKET NO.  94-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
left (minor) ulnar nerve, currently rated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
gunshot wound to the left (minor) elbow, currently evaluated 
as 30 percent disabling.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on being housebound.


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service in the Philippines during Word 
War II.

The veteran was advised by the RO that he did not have the 
qualifying service to be eligible for pension or special 
monthly pension benefits.  He did not file a notice of 
disagreement with this determination and it has not been 
developed for appellate review.  While the veteran appears to 
be indicating in his substantive appeal that he is not 
seeking special monthly compensation based on a need for aid 
and attendance or on being housebound, he has not formally 
withdrawn his appeals with respect to these issues.  Thus, 
they remain before the Board.  

The veteran has attempted to raise the issue of entitlement 
to a total rating based on individual unemployability; 
however, this issue has not been developed for appellate 
review and is referred to the RO for any necessary action.  
The veterans contentions can also be construed as a claim 
for an extraschedular rating under 38 C.F.R. § 3. 321; 
however this potential issue was not addressed by the RO and 
is also referred for any necessary action.  Finally, when the 
veterans arguments with respect to the foregoing issues are 
considered in light of the factual situation, an additional, 
closely related issue needs to be addressed, i.e., 
entitlement to special monthly compensation based on loss of 
use of the hand.  This issue should also be considered by the 
RO.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his disabilities of the left upper 
extremity have increased in severity over the years and 
warrant evaluations in excess of those now assigned.  He also 
contends, in effect,  that due to this service-connected 
disabilities of the left arm he needs the regular aid and 
attendance of another or is housebound.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence of 
record in this matter, and for the following reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against the claim for an increased rating 
for paralysis of the left (minor) ulnar nerve and against the 
claim for special monthly compensation based on a need for 
regular aid and attendance or on being housebound.  It is the 
further decision of the Board that the record supports a 
grant of a 40 percent rating for residuals of gunshot wound 
to the left (minor) elbow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  Paralysis of the left ulnar nerve is manifested by 
complaints of pain and numbness, peripheral neuropathy, ulnar 
neuropathy and absence of left sural and ulnar nerve 
conduction.

3.  Residuals of gunshot wound of the left elbow include 
asymptomatic scarring from a through and through wound, pain 
on pressure, and fixation of the elbow at 90 degrees flexion 
and 40 degrees pronation with x-ray studies showing old 
compound fractures and bony irregularities of the elbow and 
flexion deformity contracture of the left hand at the 2nd-5th 
proximal interphalangeal joints; ankylosis of the elbow at 90 
degrees flexion, considered in the light that pronation is 
fixed at 40 degrees, reasonably reflects an intermediate 
level ankylosis.

4.  The veteran does not have a single service-connected 
disability ratable as 100 percent disabling.

5.  The veterans paralysis of the left ulnar nerve and 
residuals of gunshot wound to the left elbow do not render 
him unable to adequately attend to the needs of daily living 
without the assistance of another person or to protect 
himself from the hazards and dangers inherent in his daily 
environment.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for paralysis of the 
left ulnar nerve is not warranted.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1995); 38 C.F.R. Part 4, Code 8516 (1995).

2.  A 40 percent rating for residuals of gunshot wound of the 
left elbow is warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1995); 38 C.F.R. § 4.7 and Part 4, Codes 5205, 5211 
(1995).

3.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or on account of being housebound are not met.  
38 U.S.C.A. § 1114(l), (s) (West 1991 & Supp. 1995); 
38 C.F.R. §§ 3.350(I), 3.352(a) (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran sustained a gunshot wound to his left elbow, his 
minor extremity, in 1942.  Following service discharge, a 
rating action in 1950 awarded service connection and assigned 
a combined rating of 60 percent for the residuals of the 
gunshot wound.  A subsequent rating action in January 1960 
found the veteran entitled to a 50 percent rating for 
paralysis of the ulnar nerve of the left (minor) arm and 
assigned a 30 percent rating for residuals of a through-and-
through gunshot wound of the left elbow.  These ratings have 
been in effect since 1959 and are protected.  38 U.S.C.A. 
§ 110 (West 1991 & Supp. 1995).  The veteran has a combined 
70 percent rating for his disabilities of the left upper 
extremity.

The veteran filed a claim for increase in January 1994.  A 
statement from a private physician showed that he had treated 
the veteran in February 1994 and noted limitation of motion 
of the left upper extremity, numbness of the left upper 
extremity, complaint of pains of the elbow and shoulder, and 
an elbow deformity on the left secondary to gunshot wound.  
Another statement from the same physician noted treatment in 
October 1993 for typhoid fever, diabetes mellitus and angina 
pectoris.

VA examinations were conducted in April 1994.  The history of 
the veterans gunshot wound was reported.  The veteran 
complained of pain and numbness of the left elbow.  
Examination revealed an entry wound scar 5 centimeters along 
the lateral aspect of the elbow joint and an exit scar of 
8 centimeters along the medial aspect of the elbow joint.  
There was no keloid formation and no adherence.  There was no 
inflammation or swelling.  Pain on pressure over the bones 
was noted.  On joint examination, the veteran complained of 
pain and numbness of the left elbow.  The examiner noted 
flexion contracture deformity of the left upper extremity.  
Two bony prominences with deep depressions between the 
prominences was noted.  The elbow was noted to be fixed at 
90 degrees flexion and 40 degrees pronation.  Examination 
of the peripheral nerves resulted in a diagnosis of 
peripheral neuropathy and left ulnar nerve paralysis.  
Electromyographic studies resulted in an impression of 
multiple peripheral neuropathy and ulnar neuropathy, left, at 
the elbow.  Nerve conduction studies showed no conduction 
over the sural and ulnar nerve on the left.  

X-ray study of the left elbow revealed compound fracture of 
the left elbow joint involving the distal supracondylar and 
intercondylar end of the humerus, the proximal radial and 
ulnar heads.  There was marked distortion of the joint 
structures, with posterior separation of the ulna and 
formation of a bony bridge and a separate joint with the 
humerus.  There were various bony eburnations, thickened, 
ossified periosteum, and a patchy porotic-sclerotic texture 
in the bone ends.  The visualized parts of the upper and 
lower arm were said to reveal atrophic muscle.  X-ray study 
of the left hand and wrist revealed old, healed fractures, a 
flexion deformity contracture at the 2nd-5th proximal 
interphalangeal joints and diffuse osteoporosis.

Examination for regular aid and attendance/housebound status 
was also conducted.  The veteran complained of numbness and 
pain in the left elbow.  Examination revealed defective 
vision, elevated blood pressure and that the veteran was 
poorly nourished.  The examiner noted that the veteran was 
unable to grasp objects with his left hand, but could feed 
himself, bathe and attend to the needs of nature.  The 
veteran was said to need some assistance in dressing.  
Weakness and muscle atrophy of both legs were noted.  It was 
also reported that the veteran tended to lose his balance on 
prolonged standing due to dizziness.  The veteran reported 
that he sat or laid down during the entire day.  He was able 
to walk about five steps without assistance.  The veteran 
used no mechanical aids, but it was thought he might benefit 
from a cane.  He reported staying home all the time.  The 
examiner noted that the veterans deformity of the left upper 
extremity limited his ability to care for himself.  The 
diagnoses included cataracts, residuals of gunshot wound of 
the left elbow with ulnar nerve paralysis, and diabetes 
mellitus by history.  A private medical statement received in 
August 1994 dealt with the veterans nonservice-connected 
cataracts.

Analysis
I
The Board has considered the veterans contentions with 
respect to his claim for increased ratings.  His assertions 
that his service-connected disabilities have increased in 
severity are sufficient to establish that these claims are 
well grounded.  The Board also finds that the facts relevant 
to these issues have been properly developed and that the 
statutory obligation of the VA to assist the veteran in the 
development of his claims is satisfied.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1995).

Disability evaluations are based, as far as practicable, on 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  
Disabilities, such as the veterans, involving impairment of 
both muscles and nerves, will be rated according to the codes 
of either system.  Under 38 C.F.R. § 4.55(a), muscle injury 
ratings are not to be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions.  Here, it is shown that the 
nerve impairment and muscle-bone impairment affect different 
functions; thus, separate ratings are indicated and have been 
in effect for many years.

Under governing regulation, severe incomplete paralysis of 
the ulnar nerve of the minor arm will be rated as 30 percent 
disabling.  Incomplete paralysis indicates a degree of lost 
or impaired function substantially less than complete 
paralysis for the nerve.  38 C.F.R. § 4.124(a)) and Part 4, 
Code 8516.  Complete paralysis of the minor ulnar nerve 
manifested by the griffin claw deformity, due to flexor 
contracture of the ring and little fingers, with very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences, loss of extension of the ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb, and flexion of the wrist is weak and warrants a 
50 percent rating.

The medical evidence combined with the veterans complaints 
show that while the veterans neurologic symptomatology is 
significant, it does not fully encompass the requirements to 
be classified as complete paralysis of the minor ulnar nerve 
without application of 38 C.F.R. § 4.7; however, the veteran 
has been evaluated at 50 percent for more than 20 years and 
this rating is protected.  A review of the record shows that 
the veterans condition has long been static and that there 
is no demonstrated increase in disability which would 
indicate that the veteran was not more than adequately 
compensated for his demonstrated level of neurologic 
disability by the current rating.  The Board has considered 
the veterans contentions, as well as the medical evidence of 
record, but finds that the evidence of record does not 
support the assignment of a rating in excess of the 
50 percent rating assigned for the neurologic symptomatology 
resulting from the veterans ulnar nerve disablement.

As noted above, the veteran has disability resulting from his 
residuals of gunshot wound which may be rated separate from 
his neurologic symptoms.  The evidence of record shows that 
the veteran is in receipt of a 30 percent rating for these 
other residuals under the provisions of Diagnostic Code 5211 
and has been in receipt of this rating for more than 20 years 
and it, too, is protected.  The Board notes that the veteran 
is in receipt of the maximum(30 percent) rating under 
Diagnostic Code 5211 for impairment of the ulna of a minor 
upper extremity.  The highest disability rating for muscle 
disability at the elbow is also 30 percent for severe muscle 
injury of the minor elbow under Code 5307. 

Since Diagnostic Code 5205 for ankylosis of the elbow 
provides ratings in excess of 30 percent, consideration of a 
rating under this code is warranted.  Code 5205 provides a 
30 percent rating for ankylosis of the minor elbow when 
ankylosis is favorable, at an angle between 90 degrees and 
70 degrees; a 40 percent rating when the ankylosis is 
intermediate, at an angle more than 90 degrees or between 
70 degrees and 50 degrees; and a 50 percent rating for 
unfavorable ankylosis at an angle of less than 50 degrees or 
with complete loss of supination or pronation.  Under 
38 C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.

On first glance, Code 5205 would also seem to provide a 
30 percent rating based on favorable ankylosis of the minor 
elbow, since the veterans elbow is ankylosed at 90 degrees 
flexion.  In order to warrant a 40 percent rating under Code 
5205, it would have to be demonstrated that the ankylosis of 
the elbow was at more than 90 degrees or between 50 and 
70 degrees.  However, a more careful review shows that the 
veterans elbow is ankylosed at the upper limit (90 degrees) 
of the criteria for favorable ankylosis and just short of the 
lower limit (more than 90 degrees) for intermediate 
ankylosis.  The medical evidence of record also shows that 
the elbow is fixed at 40 degrees pronation, which in the 
Boards opinion represents additional disability of 
sufficient degree to classify the veterans ankylosis as 
intermediate, thereby warranting a 40 percent rating under 
Code 5205.  38 C.F.R. § 4.7.  Additionally, it is clear that 
the veteran does not meet the schedular requirements of Code 
5205 for a higher rating of 50 percent as neither unfavorable 
ankylosis nor complete loss of supination or pronation of the 
elbow is shown.

The Board notes that the combined rating for the disabilities 
of the left upper extremity is subject to the provisions of 
38 C.F.R. § 4.68 (amputation rule).  Nevertheless, the 
different service-connected entities must still be properly 
rated prior to application of § 4.68.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

Finally, the veteran is advised that increased compensation 
may be possible based on (1) unemployability due to service-
connected disabilities, (2) on an extraschedular basis under 
38 C.F.R. § 3.321(as he claims) or (3) based on loss of use 
of a hand under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350.  
As noted in the introduction, these matters have been 
referred to the RO. 


II

With respect to the veterans claim for special monthly 
compensation based on the need for regular aid and attendance 
of another person or on account of being housebound, the 
Board finds that this claim is well grounded.  The facts 
relevant to this issue have been  properly developed and the 
statutory obligation of the VA to assist the veteran in the 
development of this claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of compensation is payable.  
38 U.S.C.A. § 1114(l).  Determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as:  Inability of 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliance which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  Bedridden will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal function which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claim is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

In the present case, the recent examination and reports from 
private physicians show that the veteran has significant 
nonservice-connected disabilities.  In fact, the veteran has 
argued that he is entitled to aid and attendance based on his 
nonservice-connected disabilities.  However, special monthly 
compensation is paid on the basis of the degree of disability 
resulting from service-connected disabilities only.  Thus, in 
evaluating the veterans claim for aid and attendance and 
housebound benefits, only his service-connected disabilities 
of the left upper extremity may be considered.  The findings 
on examination for aid and attendance/housebound benefits do 
not show that the veteran needs the assistance of another due 
to his service-connected disabilities.  The evidence of 
record shows that the veterans nonservice-connected 
disabilities adversely affect his ability to function to the 
extent that he may, on some occasions, need the assistance of 
another.  The findings on VA examination do not demonstrate 
that the veterans service-connected disabilities of the left 
upper extremity are of such severity as to necessitate the 
aid and attendance of another.  While it is shown that the 
veteran needs some help in dressing, he is capable of 
performing all other functions, despite his service-connected 
disabilities.  The present record does not demonstrate, as 
required by law, that the veterans service-connected 
disabilities of the left upper extremity necessitate the 
regular aid and attendance of another person.

Insofar as housebound benefits are concerned, the law and 
regulations require that the veteran have a single disability 
rated or ratable as 100 percent disabling.  38 U.S.C.A. 
§ 114(s); 38 C.F.R. § 3.350(I).  In the present case, the 
veterans disabilities of the left upper extremity, his only 
service-connected disabilities, are evaluated at a combined 
70 percent disabling.  Thus, the veteran does not meet a 
threshold requirement for entitlement to housebound benefits.  
Since the qualifying criteria for payment of special monthly 
compensation based on being housebound have not been met, 
this claim must be denied.


ORDER

An increased rating for paralysis of the left ulnar nerve is 
denied.  Special monthly compensation based on the need for 
aid and attendance or on being housebound is denied.  A 40 
percent rating for residuals of gunshot wound to the left 
elbow is granted, subject to the criteria governing the 
payment of monetary benefits.  



		
	GEORGE R. SENYK	
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991, amended by Supp. 1995), a decision of the Board of 
Veterans' Appeals granting less than the complete benefit, or 
benefits, sought on appeal is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


